Election/Restrictions
Claims 1-6, 8, 9, 12 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 10 and 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/4/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a graphic sheet as claimed in claim 1 and a method of producing a graphic sheet as claimed in claim 7.  The closest prior art of record is Tobita et al. (US Patent Application No. 2010/0034995) and Petersen et al. (US Patent No. 4,002,792).  Tobita et al. teach a graphic sheet capable of being affixed to and detached from a substrate comprising a base film layer having a first surface and a second surface situated on an opposite side of the first surface and a tacky acrylic foam layer disposed on or above the second surface of the base film.  Tobita et al. fail to teach wherein the acrylic foam layer contains an acrylic polymer having 20% mass or more and 55 mass% or less of a unit derived from ethyl acrylate.  Petersen et al. teach a base film layer having a first surface and a second surface situated on an opposite side of the first surface and a tacky acrylic foam layer disposed on or above the second surface of the base film layer, the acrylic foam layer containing an acrylic polymer having 60% of a unit derived from ethyl acrylate.  Petersen et al. fail to teach wherein the acrylic foam layer contains an acrylic polymer having 20% mass or more and 55 mass% or less of a unit derived from ethyl acrylate.  In fact, Petersen et al. teach wherein the amount of ethyl acrylate is outside of the claimed range.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/29/2022